     Case 3:21-cv-00199-B Document 3 Filed 03/11/21                  Page 1 of 2 PageID 13



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                                                §
MANSFIELD BOAT AND RV STORAGE,§
LLC,                                                  §
                                                      §
    Debtor,                                           §
                                                      §
----------------------------------------------------- §
                                                      §
SCOTT SEIDEL, Trustee,                                §
                                                      §     CIVIL ACTION NO. 3:21-CV-0199-B
    Plaintiff,                                        §         (Adversary No. 20-3174-hdh)
                                                      §          (Bankr. No. 18-33926-hdh)
v.                                                    §
                                                      §
JP MORGAN CHASE BANK, N.A.,                           §
JANICE REYNOLDS,                                      §
SELECT PORTFOLIO SERVICING, INC., §
and U.S. BANK NATIONAL                                §
ASSOCIATION                                           §
                                                      §
    Defendants.                                       §

                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF THE UNITED STATES BANKRUPTCY JUDGE

        Before the Court is the Report and Recommendation (R&R) of the United States

Bankruptcy Judge Harlin D. Hale dated February 24, 2021 (Doc. 2-1), recommending that this

Court withdraw the reference to the bankruptcy court in the underlying adversary proceeding for the

purpose of trial. No objections to the R&R were filed, and the motion to withdraw the reference is

unopposed.

        Having reviewed the R&R, the motion to withdraw the reference, and the pleadings and

record, the Court hereby ACCEPTS the bankruptcy court’s R&R (Doc. 2-1). Thus, the Court


                                                      -1-
     Case 3:21-cv-00199-B Document 3 Filed 03/11/21                Page 2 of 2 PageID 14



GRANTS the motion to withdraw the reference (Doc. 1-1) and WITHDRAWS the reference to

the bankruptcy court for the purpose of trial.

        In accordance with the R&R, the Court REFERS all pretrial matters in this adversary

proceeding to the bankruptcy court for resolution, including ruling on dispositive motions. The

bankruptcy court shall certify to this Court when this case is ready for trial. Finally, the Court

ORDERS the parties to notify this Court if at any time they settle this matter before the bankruptcy

court’s certification.



        SO ORDERED.

        SIGNED: March 11, 2021.



                                                       __________________________________
                                                       JANE J. BOYLE
                                                       UNITED STATES DISTRICT JUDGE




                                                 -2-
